In this case a bill of complaint has been filed by plaintiffs to restrain the defendants from enforcing as against them the provisions of Act No. 209, Pub. Acts 1923. Plaintiffs operate passenger vehicles for hire over a fixed route beginning at the corner of Junction avenue and Michigan avenue in the city of Detroit, going westerly along Michigan avenue to its intersection with the Miller road in the city of Springwells and thence south along the Miller road to the Ford Motor Car Company. This route is entirely within the limits of two cities, viz., the city of Detroit and the city of Springwells, and does not at any point extend over any highway outside of the limits of those two municipalities. Plaintiffs contend that, under the peculiar wording of section 1 of Act No. 209, they are exempted from the provisions of the act. Defendants contend otherwise. The trial judge dismissed the bill of complaint. The case is brought into this court by appeal.
The provisions of the statute important to consider read:
"An act to regulate and define common carriers of persons and property by motor vehicle on public highways of this State, prescribing the payment and fixing the amount of privilege taxes for such carriers, the disposition of such taxes, and prescribing penalties for violation of this act.
"The people of the State of Michigan enact:
"SECTION 1. After thirty days from the effective date of this act, no person, firm or corporation shall engage or continue in the business of transporting persons or property, by motor vehicle, for hire, upon or over the public highways of this State, over fixed routes or between fixed termini, or hold themselves out to the public as being engaged in such business, unless and until they shall have obtained from the Michigan public utilities commission a permit so to do, which said permit shall be issued in accordance *Page 87 
with the public convenience and necessity and shall not be assignable: Provided, That this act shall not apply to carriers operating exclusively within cities or villages. * * *
"SEC. 8. * * * Nothing in this section shall be construed to interfere with the right of any city or village to the reasonable control, by general regulation, applicable to all motor vehicles, of its streets, alleys and public places, or to authorize a carrier to do a local business without the consent of the municipality in which such local business is wholly carried on."
It is the claim of the plaintiffs that, because they operate their vehicles without going outside of the city of Springwells, and the city of Detroit, they are within the proviso of section one of the act. While the statute is not as clearly worded as might be desired, when it is read in its entirety and its purpose is considered, we think this contention cannot be sustained. The question presented is a new one, but we think it clear that the proviso was intended to apply only when the carrier operated exclusively in a single city or a single village.
The decree should be affirmed, with costs to the appellee.
FELLOWS and CLARK, JJ., concurred with MOORE, J.